DETAILED ACTION
	This is the first Office action on the merits. Claims 1-8 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1-2 are objected to because of the following informalities:
Regarding Claim 1, the term “structur3” in line 6 should be replaced with - -structure- - for clarity.
Regarding Claim 1, the phrase “arranged innermost layer thereof” in line 7 should be amended to include a directional indicator such as “radially innermost” to more clearly define the claimed invention.
Regarding Claim 1, the phrase “at the outside of” in line 8 should be amended to include a directional indicator such as “radially outward” to more clearly define the claimed invention.
Regarding Claim 1, the phrase “out of” in line 8 should be amended to include a directional indicator such as “radially outward” to more clearly define the claimed invention.
Regarding Claim 2, the term “bolts” in line 7 should be replaced with - -a bolt- - to more accurately describe the claimed invention.
Regarding Claim 2, the phrase “with nut connecting piece” in the last line should be replaced with - -with a nut connecting piece- - to more clearly define the claimed invention. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first connector" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the first connector” is the first and thus a first connector has not been defined within the claim.
Claim 1 recites the limitation "the second connector" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the second connector” is the first and thus a second connector has not been defined within the claim.
Claim 1 recites the limitation "the manganese steel band" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the manganese steel band” is the first and thus a manganese steel band has not been defined within the claim.
Claim 1 recites the limitation "the nylon layer" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the nylon layer” is the first and thus a nylon layer has not been defined within the claim.
Claim 1 recites the limitation "the rubber layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the rubber layer” is the first and thus a rubber layer has not been defined within the claim.
Claim 1 recites the limitation "the oppositely arranged surfaces" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the oppositely arranged surfaces” is the first and thus oppositely arranged surfaces have not been defined within the claim.
Claim 2 recites the limitation "the middle portions" in line 6.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the middle portions” is the first and thus middle portions have not been defined within the claim.
Claim 4 recites the limitation "a third connecting plate and a fourth connecting plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim because a first connecting plate and a second connecting plate have not been defined within the claim. 
Claim 4 recites the limitation "the buckle cover" in the last line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the buckle cover” is the first and thus a buckle cover has not been defined within the claim.
Claim 6 recites the limitation "the buckle cover bottom plate" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the buckle cover bottom plate” is the first and thus a buckle cover bottom plate has not been defined within the claim.
Claim 8 recites the limitation "said rivet" in the first line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “said rivet” is the first and thus a rivet has not been defined within the claim.
Claim 8 recites the limitation "the buckle cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the buckle cover” is the first and thus a buckle cover has not been defined within the claim.
Claims 3, 5, and 7 are indefinite due to their dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 208664831 U ('831 Li) in view of CN 210706744 U ('744 Li).
Regarding Claim 1, '831 Li discloses (Para. [0008]-[0012], [0029]-[0035]; Figs. 1-8) a puncture emergency safety device for automobiles comprising oppositely arranged first rubber member (composite rubber belt 1) and second rubber member (second composite rubber belt 1, as shown in Figs. 7-8) wherein one end of said first rubber member is connected with one end of the second rubber member via the first connector (connecting device 2) while the other end thereof is connected with the other end of the second rubber member via the second connector (hinged fixing seat 3, 23) to enable the first rubber member (1) and the second rubber member (1) to enclose and form an annular structure (Para. [0029], [0032]-[0035]); said first rubber member and second rubber member have same structures, including the manganese steel band (manganese steel layer 11) arranged innermost layer thereof, the nylon layer (13) at the outside of and wrapping the manganese steel band and the rubber layer (14) out of and wrapping the nylon layer (13).
'831 Li does not disclose a plurality of strip-shaped grooves on the oppositely arranged surfaces of said first rubber member and second rubber member.
However, '744 Li teaches (Para. [0037]-[0042]; Figs. 1-8) a safety device including two semi-annular flexible support belts (1) with a plurality of grooves (102) that can be triangular, Z-shaped, W-shaped, S-shaped, polygonal, semicircular, and U-shaped, or one or more combinations of V-shaped (it can be seen in Fig. 4 that the grooves 102 are strip-shaped).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety device disclosed by ‘831 Li to have strip-shaped grooves on the lower surface, such as taught by ‘744 Li, in order to reduce weight, increase flexibility, and to facilitate the placement of the device on a wheel rim.
Regarding Claim 2, ‘831 Li and ‘744 Li teach the puncture emergency safety device for automobiles of claim 1, as discussed above. ‘831 Li further discloses (Para. [0008]-[0012], [0029]-[0035]; Figs. 1-8) said first connector (connecting device 2) comprises a first connecting plate (fixing member 21) and a second connecting plate (fixing member 21, two are shown in Fig. 6) which are respectively arranged on two sides (connecting pieces 212 on both sides of fixing portion 211) of two end portions of the first rubber member and the second rubber member (Para. [0035]), a first U-shaped piece (connecting piece 22) and a second U-shaped piece (connecting piece 22, two are shown in Fig. 6) are respectively hinged between the first connecting plate and the second connecting plate wherein threaded holes (threaded hole 222) are correspondingly formed in the middle portions of the first U-shaped piece (22) and the second U-shaped piece (22) with bolts (224) arranged in the threaded holes in a matched mode, and said bolts (224) sequentially penetrate through the first U-shaped piece (22) and the second U-shaped piece (22) to be connected and tightened with nut connecting piece (223).
Regarding Claim 3, ‘831 Li and ‘744 Li teach the puncture emergency safety device for automobiles of claims 1-2, as discussed above.
‘831 Li and ‘744 Li do not disclose the tightening torque for connecting and tightening said bolt and the nut connecting piece is at least 10 N*m.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to tighten the bolt and nut disclosed by ‘831 Li to have the disclosed tightening torque in order to ensure the elements do not detach through vibrations during use.
Regarding Claim 4, ‘831 Li and ‘744 Li teach the puncture emergency safety device for automobiles of claim 1, as discussed above. ‘831 Li further discloses (Para. [0008]-[0012], [0029]-[0035]; Figs. 1-8) said second connector (fixing seat connecting device 3, 23) comprises a third connecting plate (fixing member 21) and a fourth connecting plate (fixing member 21, two are shown in Fig. 8) which are respectively arranged on two sides (connecting pieces 212 on both sides of fixing portion 211) of two end portions of the first rubber member and the second rubber member (Para. [0035]), and said third connecting plate (21) and said fourth connecting plate (21) are respectively hinged with two ends of the buckle cover (Para. [0035]).
‘831 Li does not explicitly disclose rivets are used to connect the buckle cover to the connecting plates.
However, ‘744 Li teaches (Para. [0047]-[0054]; Figs. 1-8) rivets (7) connecting a buckle cover (sub-connecting part 6) with the mounting plate (12) on the ends of the rubber belt (1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety device disclosed by ‘831 Li to include rivets, such as taught by ‘744 Li, in order to connect the fixing seat connecting device to the fixing member of the belt.
Regarding Claim 5, ‘831 Li and ‘744 Li teach the puncture emergency safety device for automobiles of claims 1 and 4, as discussed above. ‘831 Li further discloses (Para. [0008]-[0012], [0029]-[0035]; Figs. 1-8) said buckle cover (fixing seat 3) comprises a buckle cover bottom plate (shown generally at 23 of Fig. 8) and buckle cover side plates (portions extending from 23 and connecting to fixing member 21) arranged on two sides (portions are shown on both sides of fixing seat in Fig. 8) of the buckle cover bottom plate, and the buckle cover side plates are arranged on the outer sides of the third connecting plate and the fourth connecting plate (the portions are connected to the outer side portions 212 shown in Figs. 3-4 that are on the outer sides of fixing member 21).
Regarding Claim 6, ‘831 Li and ‘744 Li teach the puncture emergency safety device for automobiles of claims 1 and 4, as discussed above.
‘831 Li does not disclose said buckle cover is an arc buckle cover, and a plurality of through holes are formed in the buckle cover bottom plate.
However, ‘744 Li teaches (Para. [0047]-[0054]; Figs. 1-8) a buckle cover (sub-connecting part 6) is an arc buckle cover (it can be seen in Fig. 2 that the part 6 has an arc), and a plurality of through holes (holes 13 and 61) are formed in the buckle cover bottom plate (portion shown at 62 of Fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the buckle cover disclosed by ‘831 Li to be an arc buckle cover with a plurality of through holes, such as taught by ‘744 Li, in order to reduce the weight of the buckle cover and to allow for the attachment of a sensor device or other feature.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over '831 Li in view of '744 Li as applied to claims 1, 4, and 6 above, and further in view of CN 108995485 A (Chen).
Regarding Claim 7, ‘831 Li and ‘744 Li teach the puncture emergency safety device for automobiles of claims 1, 4, and 6, as discussed above. 
‘744 Li further teaches (Para. [0047]-[0054]; Figs. 1-8) said through holes comprise round through holes (13).
‘831 Li and ‘744 Li do not disclose strip-shaped through holes.
However, Chen teaches a safety device with a connection part (15) that comprises round holes and strip-shaped holes (it can be seen in Fig. 8 that the holes formed in the connection part are both round and strip-shaped).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the buckle cover disclosed by ‘831 Li, as modified by ‘744 Li, to include a plurality of strip-shaped through holes, such as taught by Chen, in order to reduce the weight of the buckle cover and to allow for the attachment of a sensor device or other feature.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over '831 Li in view of '744 Li as applied to claim 1 above, and further in view of CN111823786A (Qing).
Regarding Claim 8, ‘831 Li and ‘744 Li teach the puncture emergency safety device for automobiles of claim 1, as discussed above. 
‘744 Li further teaches (Para. [0047]-[0054]; Figs. 1-8) said rivet (7) and the buckle cover (sub-connection part 6) are both made of metal materials.
‘831 Li and ‘744 Li do not disclose stainless steel materials.
However, Qing teaches (Para. [0030]-[0035]; Figs. 1-4) a tire support device with connecting portions made of stainless steel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety device disclosed by ‘831 Li, as modified by ‘744 Li, to have connecting portions made of stainless steel, such as taught by Qing, in order to increase the strength of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose safety devices for deflated tires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617